 



Exhibit 10 (o)(xvi)
AMENDMENT NO. 15 TO TRANSFER AND ADMINISTRATION AGREEMENT
     AMENDMENT NO. 15 TO TRANSFER AND ADMINISTRATION AGREEMENT, dated as of
February 12, 2007 (this “Amendment”), to that certain Transfer and
Administration Agreement dated as of March 21, 2001, as amended by Amendment
No. 1 to Transfer and Administration Agreement dated as of November 30, 2001,
Amendment No. 2 to Transfer and Administration Agreement dated as of
December 14, 2001, Amendment No. 3 to Transfer and Administration Agreement
dated as of March 20, 2002, Amendment No. 4 to Transfer and Administration
Agreement dated as of March 29, 2002, Amendment No. 5 to Transfer and
Administration Agreement dated as of May 22, 2002, Amendment No. 6 and Limited
Waiver to Transfer and Administration Agreement dated as of September 27, 2002,
Amendment No. 7 to Transfer and Administration Agreement dated as of
February 19, 2003, Amendment No. 8 to Transfer and Administration Agreement
dated as of April 14, 2003, Amendment No. 9 to Transfer and Administration
Agreement dated as of August 13, 2003, Amendment No. 10 to Transfer and
Administration Agreement dated as of February 18, 2004, Amendment No. 11 to
Transfer and Administration Agreement dated as of August 13, 2004, Amendment
No. 12 to Transfer and Administration Agreement dated as of February 14, 2005,
Amendment No. 13 to Transfer and Administration Agreementd dated as of
February 13, 2006 and Amendment No. 14 to Transfer and Administration Agreement
dated as of October 31, 2006 (as so amended and in effect, the “TAA”), by and
among Arrow Electronics Funding Corporation, a Delaware corporation (the “SPV”),
Arrow Electronics, Inc., a New York corporation, individually (“Arrow”) and as
the initial Master Servicer, the several commercial paper conduits identified on
Schedule A to the TAA and their respective permitted successors and assigns (the
“Conduit Investors”; each individually, a “Conduit Investor”), the agent bank
set forth opposite the name of each Conduit Investor on such Schedule A and its
permitted successors and assigns (each a “Funding Agent”) with respect to such
Conduit Investor, and Bank of America, National Association, a national banking
association, as the administrative agent for the Investors (the “Administrative
Agent”), and the financial institutions from time to time parties thereto as
Alternate Investors. Capitalized terms used and not otherwise defined herein
have the meanings assigned to such terms in the TAA.
PRELIMINARY STATEMENTS:
     WHEREAS, the SPV, Arrow, the Conduit Investors, the Funding Agents, the
Alternate Investors and the Administrative Agent have entered into the TAA;
     WHEREAS, the SPV and Arrow have requested that the Conduit Investors, the
Funding Agents, the Alternate Investors and the Administrative Agent agree to
make certain changes and amendments to the TAA;

 



--------------------------------------------------------------------------------



 



 - 2 -
     WHEREAS, subject to the terms and conditions set forth herein, the Conduit
Investors, the Alternate Investors, the Funding Agents and the Administrative
Agent are willing to make such changes and amendments to the TAA; and
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     SECTION 1. Amendments to the TAA. Effective as of the date hereof and
subject to the satisfaction of the conditions precedent set forth in Section 3
hereof, the TAA is hereby amended as follows:
          Section 1.1. Section 1.1 is amended by amending and restating the
definition of “Commitment Termination Date,” such definition to read in its
entirety as follows:
“Commitment Termination Date” means the earliest to occur of (a) February 19,
2008, (b) the date the commitment of any Program Support Provider terminates
under any Program Support Agreement, and (c) the date of termination of any
Program Support Agreement; provided, that in any event the Commitment
Termination Date shall not occur prior to May 11, 2007 (or such later date as to
which the SPV, Arrow, each Conduit Investor, Funding Agent and Alternate
Investor affected thereby and the Administrative Agent may agree in writing).
     SECTION 2. Representations and Warranties of the SPV and Arrow. To induce
the Conduit Investors, Alternate Investors, the Funding Agents and the
Administrative Agent to enter into this Amendment, the SPV and Arrow each makes
the following representations and warranties (which representations and
warranties shall survive the execution and delivery of this Amendment) as of the
date hereof, after giving effect to the amendments set forth herein:
          Section 2.1. Authority. The SPV and Arrow each has the requisite
corporate power, authority and legal right to execute and deliver this Amendment
and to perform its obligations hereunder and under the Transaction Documents,
including the TAA (as modified hereby). The execution, delivery and performance
by the SPV and Arrow of this Amendment and their performance of the Transaction
Documents, including the TAA (as modified hereby), have been duly approved by
all necessary corporate action and no other corporate proceedings are necessary
to consummate such transactions.
          Section 2.2. Enforceability. This Amendment has been duly executed and
delivered by the SPV and Arrow. This Amendment is the legal, valid and binding
obligation of the SPV and Arrow, enforceable against the SPV and Arrow in
accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium or other similar laws affecting the rights of creditors generally and
the application of general principles of equity (regardless of whether
considered in a proceeding at law or in equity). The making and delivery of this
Amendment and the performance of the Agreement, as amended by this Amendment, do
not

 



--------------------------------------------------------------------------------



 



 - 3 -
violate any provision of law or any regulation (except to the extent that the
violation thereof could not, in the aggregate, be expected to have a Material
Adverse Effect or a material adverse effect on the condition (financial or
otherwise), business or properties of Arrow and the other Originators, taken as
a whole), or its charter or by-laws, or result in the breach of or constitute a
default under or require any consent under any indenture or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound or affected.
          Section 2.3. Representations and Warranties. The representations and
warranties contained in the Transaction Documents are true and correct on and as
of the date hereof as though made on and as of the date hereof after giving
effect to this Amendment.
          Section 2.4. No Termination Event. After giving effect to this
Amendment, no event has occurred and is continuing that constitutes a
Termination Event or a Potential Termination Event.
     SECTION 3. Conditions Precedent. This Amendment shall become effective, as
of the date hereof, on the date on which the following conditions precedent
shall have been fulfilled:
          Section 3.1. This Amendment. The Administrative Agent shall have
received counterparts of this Amendment, duly executed by each of the parties
hereto.
          Section 3.2. Additional Documents. The Administrative Agent shall have
received all additional approvals, certificates, documents, instruments and
items of information as the Administrative Agent may reasonably request and all
of the foregoing shall be in form and substance reasonably satisfactory to the
Administrative Agent and each Funding Agent.
     SECTION 4. References to and Effect on the Transaction Documents.
          Section 4.1. Except as specifically amended and modified hereby, each
Transaction Document is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed.
          Section 4.2. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Investor, Funding Agent or the Administrative Agent under any Transaction
Document, nor constitute a waiver, amendment or modification of any provision of
any Transaction Document, except as expressly provided in Section 1 hereof.
          Section 4.3. This Amendment contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 



--------------------------------------------------------------------------------



 



 - 4 -
          Section 4.4. Each reference in the TAA to “this Agreement”,
“hereunder”, “hereof” or words of like import, and each reference in any other
Transaction Document to “the Transfer and Administration Agreement”,
“thereunder”, “thereof” or words of like import, referring to the Agreement,
shall mean and be a reference to the Agreement as amended hereby.
     SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile shall be effective as delivery of a manually executed counterpart
of this Amendment.
     SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 7. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED
WITH, RELATING TO OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION
WITH THIS AMENDMENT OR ANY OTHER TRANSACTION DOCUMENT.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            Arrow Electronics Funding Corporation,
as SPV
      By:   /s/ Ira Birns         Name:   Ira Birns         Title:   President 
      Arrow Electronics, Inc.,
individually and as Master Servicer
      By:   /s/ Ira Birns         Name:   Ira Birns         Title:   Vice
President & Treasurer        Kitty Hawk Funding Corporation,
as a Conduit Investor
      By:   /s/ Amy S. Keeth         Name:   Amy S. Keeth         Title:   Vice
President        Bank of America, National Association,
as a Funding Agent, as Administrative Agent, and as an Alternate Investor
      By:   /s/ Jeremy Grubb         Name:   Jeremy Grubb         Title:   Vice
President     

Signature Page to
Amendment No. 15 to
Arrow Electronics
Transfer and Administration Agreement

 



--------------------------------------------------------------------------------



 



              Park Avenue Receivables Company LLC,     as a Conduit Investor
 
            By: JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase
Bank), its attorney-in-fact
 
       
 
  By:   /s/ Mark Connor
 
       
 
      Name: Mark Connor
 
      Title:   Vice President
 
            JPMorgan Chase Bank, N.A.,     (formerly known as JPMorgan Chase
Bank) as a Funding Agent and as an Alternate Investor
 
       
 
  By:   /s/ Mark Connor
 
       
 
      Name: Mark Connor
 
      Title:   Vice President

Signature Page to
Amendment No. 15 to
Arrow Electronics
Transfer and Administration Agreement

 



--------------------------------------------------------------------------------



 



                  Alpine Securitization Corp.,     as a Conduit Investor
 
                By: Credit Suisse, New York Branch,
its attorney-in-fact
 
           
 
      By:   /s/ Mark Lengel
 
           
 
          Name: Mark Lengel
 
          Title:   Director
 
           
 
      By:   /s/ Joseph Soave
 
           
 
          Name: Joseph Soave
 
          Title:   Director

              Credit Suisse, New York Branch     as a Funding Agent and as an
Alternate Investor
 
       
 
  By:   /s/ Josh Borg
 
       
 
      Name: Josh Borg
 
      Title:   Director
 
       
 
  By:   /s/ Scott Spiegel
 
       
 
      Name: Scott Spiegel
 
      Title:   Director

Signature Page to
Amendment No. 15 to
Arrow Electronics
Transfer and Administration Agreement

 



--------------------------------------------------------------------------------



 



            Liberty Street Funding Corp.,
as a Conduit Investor
      By:   /s/ Jill A. Gordon         Name:   Jill A. Gordon        Title:  
Vice President        The Bank of Nova Scotia,
as a Funding Agent and as an Alternate Investor
      By:   /s/ Michael Eden         Name:   Michael Eden        Title:  
Director     

Signature Page to
Amendment No. 15 to
Arrow Electronics
Transfer and Administration Agreement

 



--------------------------------------------------------------------------------



 



            Gotham Funding Corporation,
as a Conduit Investor
      By:   /s/ Franklin P. Collazo         Name:   Franklin P. Collazo       
Title:   Secretary        The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York
Branch,
(formerly known as The Bank of Tokyo-Mitsubishi, Ltd., New York Branch) as a
Funding Agent
      By:   /s/ Aditya Reddy         Name:   Aditya Reddy        Title:   Vice
President        The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch ,
(formerly known as The Bank of Tokyo-Mitsubishi, Ltd., New York Branch) as an
Alternate Investor
      By:   /s/ Chi-Cheng Chen         Name:   Chi-Cheng Chen        Title:  
Authorized Signatory     

Signature Page to
Amendment No. 15 to
Arrow Electronics
Transfer and Administration Agreement

 



--------------------------------------------------------------------------------



 



                  Old Line Funding, LLC,     as a Conduit Investor
 
           
 
      By:   /s/ Janine D. Marsini
 
           
 
          Name: Janine D. Marsini
 
          Title:   Authorized Signatory

              Royal Bank of Canada     as a Funding Agent and as an Alternate
Investor
 
       
 
  By:   /s/ Robert S. Jones
 
       
 
      Name: Robert S. Jones
 
      Title:   Authorized Signatory
 
       
 
  By:   /s/ Veronica L. Gallagher
 
       
 
      Name: Veronica L. Gallagher
 
      Title:   Authorized Signatory

Signature Page to
Amendment No. 15 to
Arrow Electronics
Transfer and Administration Agreement

 



--------------------------------------------------------------------------------



 



              Variable Funding Capital Company Llc     as a Conduit Investor
 
            By: Wachovia Capital Markets, LLC, as attorney-in-fact
 
       
 
  By:   /s/ Douglas R. Wilson, Sr.
 
       
 
      Name: Douglas R. Wilson, Sr.
 
      Title:   Vice President
 
            Wachovia Bank, National Association,     as a Funding Agent and as
an Alternate Investor
 
       
 
  By:   /s/ William P. Rutkowski
 
       
 
      Name: William P. Rutkowski
 
      Title:   Vice President

Signature Page to
Amendment No. 15 to
Arrow Electronics
Transfer and Administration Agreement

 